Citation Nr: 0937874	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-24 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include flashbacks. 

2.  Entitlement to service connection for a skin condition, 
to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for a toe condition. 

4.  Entitlement to service connection for a sore on the 
penis.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) by rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A November 2004 rating 
decision denied the Veteran's claims of entitlement to 
service connection for PTSD, flashbacks, and a skin 
condition, to include as secondary to herbicide exposure.  An 
April 2006 rating decision denied the Veteran's claims of 
entitlement to service connection for a toe condition and a 
sore on the penis.

With respect to the issue of entitlement to service 
connection for PTSD, to include flashbacks, the Board notes 
that the medical evidence of record reveals additional 
psychiatric diagnoses, to include anxiety and depression.  
Relevant to such other diagnoses, in a rating decision issued 
in January 2004, the RO denied service connection for anxiety 
disorder, depressive disorder, and a nervous disorder.  In a 
November 2007 rating decision, the RO determined that new and 
material evidence had not been received in order to reopen 
such claims.  The Board is cognizant that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  However, in the instant case, the Board 
finds that the Veteran's psychiatric diagnoses other than 
PTSD are more appropriately viewed as separate claims because 
they have been previously denied and new and material 
evidence is required to reopen them.  In this regard, the 
Board notes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, for purposes 
of determining whether a new claim has been submitted under 
38 U.S.C.A. § 7104(b), the "factual basis" of a service 
connection claim is the Veteran's disease or injury, rather 
than the symptoms of that disease or injury.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996). 


Moreover, in Clemons, the Court determined that the scope of 
Boggs and Ephraim is limited to claims to reopen.  
Specifically, the Court stated that Boggs, as well as 
Ephraim, relies upon a diagnosis to define the scope of a 
claim only retrospectively-after there has been a finding of 
fact based upon competent medical evidence.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).  
In contexts of section 5108 and requests to reopen, this 
accomplishes a balancing effect that preserves the finality 
of agency decisions while not precluding Veterans from 
pursuing claims based on evidence of injuries or diseases 
distinct from those upon which benefits have been denied.  
Id.  Therefore, the Board finds that the Veteran's 
psychiatric diagnoses other than PTSD are more appropriately 
viewed as separate claims and, as such are not on appeal 
before the Board, the Board will not address them further.

The issues of entitlement to service connection for PTSD, 
including flashbacks; a skin condition, to include as 
secondary to herbicide exposure; and a toe condition, 
addressed in the REMAND portion of the decision below, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The Veteran is not shown to have disability manifested by a 
sore on the penis.  


CONCLUSION OF LAW

A disability manifested by a sore on the penis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In a VCAA letter dated in July 2005, issued prior to the 
initial April 2006 rating decision, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A July 2009 letter informed the Veteran that the issues on 
appeal had been certified to the Board.  The July 2009 letter 
indicated, by a notation as to the enclosure sent with the 
letter, that the Veteran was informed of the evidence and 
information necessary to assign the appropriate disability 
rating and effective date.  As the noted enclosure is not 
associated with the claims file, it is not clear to the Board 
if such enclosure was indeed sent to the Veteran with the 
July 2009 letter.  In any event, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a sore on the penis.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the issue of entitlement to service connection for a 
sore on the penis decided herein, there is no evidence of a 
current disability manifested by such or of persistent or 
recurrent symptoms of a disability manifested by such.  Thus, 
because there is no current disability or symptoms with which 
any in-service event or injury may be related, a VA 
examination is not required.  

In this case, the Veteran's service treatment records as well 
as private and VA treatment records have been obtained and 
considered.  The Veteran has not identified any additional, 
outstanding records necessary to decide his pending appeal.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA in order to 
decide the claim on appeal.  

Sore on the Penis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The Court 
has stated that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The current disability 
requirement for a service connection claim is satisfied if 
the claimant has a disability at the time the claim is filed 
or during the pendency of that claim.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

The Veteran, at the time of his July 2005 claim, asserted 
entitlement to service connection for a sore on the penis.  

The Board notes that service treatment records dated from 
February 1971 to April 1971 indicate that the Veteran was 
treated for sores on his penis.  The Veteran was diagnosed 
with a bacterial infection and a chaneroid.  Service 
treatment records dated after April 1971, including the 
Veteran's September 1971 physical examination for separation 
from service, are silent for further complaint, treatment, or 
diagnosis of sores on the penis or any abnormality of the 
penis.  Post-service VA and private treatment records are 
silent for any complaint, treatment, or diagnosis of a sore 
on the penis, or a disability manifested by such 
symptomatology.

Therefore, while the Veteran was treated during service for 
sores on his penis, there is no competent evidence of a 
current diagnosis of a sore on the penis, or a disability 
manifested by such symptomatology.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer, supra.   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a sore on the penis.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

ORDER

Service connection for a sore on the penis is denied.




REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for PTSD, 
to include flashbacks; a skin condition, to include as 
secondary to herbicide exposure; and a toe condition. 

The VCAA requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  As it is unclear as to whether the 
Veteran was provided with notice of the information and 
evidence necessary to establish a disability rating and an 
effective date for his claims, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
should be accomplished while on remand.

The Veteran's claim of entitlement to service connection for 
PTSD, to include flashbacks, requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The Veteran contends that he has PTSD 
related to an in-service stressor, warranting service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).

Service personnel records associated with the Veteran's 
claims file, specifically his service separation form 
(DD214), indicate that his primary military occupational 
specialty was cook.  The Veteran's service personnel records 
indicate that he was associated with the HHC 4th Bn 3rd Inf 
11th Bde, and that he was in the Republic of Vietnam from 
September 7, 1970 to September 6, 1971.  The Veteran's 
service personnel records also indicate that he was promoted 
under the authority of HQ 23rd Inf Div in February 1971.  The 
Veteran's DD214 shows no awards or decorations for combat 
service.  

The Veteran's claim of entitlement to service connection for 
PTSD, to include flashbacks, has been denied on the basis 
that his alleged in-service stressors have not been verified.  
The Veteran asserted, in a statement received in March 2009, 
that his friend named Carter from Florida was killed by 
gunfire in 1970, and that his Colonel got out of a helicopter 
and cut the top of his head.  The Veteran asserted, in an 
additional statement received in March 2009, that he was 
assigned to the 125th Infantry unit on San Juan Hill in 1970.  
The Veteran asserted that he was in the bunkers on San Juan 
Hill during the summer, and a fellow service member was 
killed by enemy fire.  The Veteran stated that he was unable 
to remember specific dates, locations, or names of fellow 
service members involved in his alleged in-service stressors.  

These alleged in-service stressors may be capable of 
verification, and an attempt at verification may be made on 
this basis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

As there is no evidence of record that the Veteran engaged in 
combat, the alleged in-service stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  The Board observes that the RO determined on 
more than one occasion that the Veteran had not provided 
sufficient stressor details in order to allow for 
verification through the United States Army & Joint Services 
Records Research Center (JSRRC).  The Board notes that, the 
Veteran indicated that, during 1970, his friend Carter was 
killed and his unit received enemy fire at San Juan Hill.  
During such year, the Veteran was in Vietnam from September 
1970 through the end of the year.  Therefore, the AMC/RO 
should attempt to verify the listed in-service stressors 
through JSRRC.  Proper documentation received from the JSRRC 
in response to the RO's inquiry must be added to the claims 
file.

As to the Veteran's claims of entitlement to service 
connection for a skin condition, to include as secondary to 
herbicide exposure, and a toe condition, the Board notes that 
a VA examination is required to determine the relationship, 
if any, between the Veteran's service and such conditions.

Regarding the Veteran's skin condition, the Board notes that 
service treatment records dated in June 1970 indicate that 
the Veteran was treated for pseudofolliculitis with large 
papules.  Service treatment records dated in June 1971 
indicate that the Veteran complained of a rash on his face.  
Additional service treatment records dated in June 1971 
indicate that the Veteran was treated for a boil in the lower 
middle area.  Service treatment records dated after June 
1971, including the Veteran's September 1971 physical 
examination for separation from service, are silent for 
further complaint, treatment, or diagnosis of any skin 
condition. 

The first indication of a clinical diagnosis of a skin 
condition is in private treatment records dated in February 
1998.  From February 1998 to January 2002, the Veteran's 
private treatment records indicate that he was treated for a 
sebaceous cyst of the right face, a boil on the right 
buttock, an abscess on the right side, an epidermal cyst of 
the left jaw, and recurrent folliculitis.  VA treatment 
records dated in February 2004 indicate that the Veteran was 
treated for a flat, patchy, macular rash on the upper back 
and chest, without infection, and a papular lesion of the 
upper and lower right eyelid.  VA treatment records dated in 
October 2008 indicate that the Veteran had a rash on the neck 
and back.

Regarding the Veteran's toe condition, the Board notes that 
service treatment records dated in February 1970 and May 1970 
indicate that the Veteran sought treatment to have a callous 
of the right foot trimmed.  Service treatment records dated 
after May 1970, including the Veteran's September 1971 
physical examination for separation from service, are silent 
for further complaint, treatment, or diagnosis of any 
abnormality of the toes.  There is no evidence of record 
indicating that the Veteran complained of, or was treated for 
any condition as to his left toes.  

The first indication of a clinical diagnosis of a toe 
condition is in VA treatment records dated in February 2004.  
At that time the Veteran complained of a right bunion, with 
pain.  The treatment provider noted that such was probably 
tinea pedia or versicolor.  During VA treatment in May 2004 
and September 2004, the Veteran complained of recurrent right 
great toe pain and a right great toe bunion was noted.  VA 
treatment records dated in October 2008 also indicate that 
the Veteran reported a history of a reduced left great toe 
in-grown toenail.    

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, the 
Board finds that the Veteran should be afforded VA 
examinations in order to determine the nature and etiology of 
his claimed skin and toe conditions.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary 
to establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  Contact the Veteran and provide him 
with another opportunity to supplement 
the record with any additional details 
concerning his alleged in-service 
stressors and any other information 
which could be used to substantiate his 
claim.

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the alleged in-
service stressors and that he must be 
as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

3.  Forward the Veteran's statements 
describing his alleged in-service 
stressors, as well as a copy of his 
DD214, and any other relevant evidence, 
to the JSRRC.  Request that the JSRRC 
attempt to verify the Veteran's alleged 
in-service stressors.  Specific 
requests should be made for records, 
including the Veteran's unit history 
from September 1, 1970 to December 31, 
1970, to include any record of the 
death of Carter and incoming fire on 
the barracks at San Juan Hill during 
that time.  The request should be made 
subsequent to the Veteran's response to 
the inquiry described above.  All 
attempts to obtain these records must 
be properly documented in the file.  
Any and all responses received from the 
JSRRC must be added to the claims file.

4.  Thereafter, if, and only if at 
least one of the alleged in-service 
stressors is verified, schedule the 
Veteran for a VA psychiatric evaluation 
for the purpose of ascertaining whether 
PTSD, to include flashbacks, found 
present is related to service.

a.  Prior to the evaluation, specify 
for the examiner the in-service 
stressor(s) that is/are determined to 
be established by the record, and the 
examiner must be instructed that only 
such event(s) may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor(s) in 
service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
Any further indicated special studies, 
including psychological studies, should 
be accomplished.

c.  If a diagnosis of PTSD, to include 
flashbacks, is appropriate, the 
examiner should specify:  (1) whether 
the in-service stressor(s) found to be 
established by the evidence of record 
was sufficient to produce PTSD, to 
include flashbacks; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD, to 
include flashbacks, have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service stressor(s) found to 
be established by the record and found 
to be sufficient to produce PTSD, to 
include flashbacks, by the examiner. 

5.  Schedule the Veteran for an 
appropriate VA examination for his skin 
and toe conditions.  The examiner 
should provide a diagnosis, if any, as 
to the Veteran's skin condition, and 
opine as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that such skin 
condition(s) is related to any incident 
in service, to include the 
pseudofolliculitis, rash, or boil for 
which he was treated, or is otherwise 
related to his active service, to 
include herbicide exposure.  The 
examiner should provide a diagnosis, if 
any, as to the Veteran's toe condition, 
and opine as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that such toe condition(s) 
is related to his in-service trimming 
of a right foot callous, or is 
otherwise related to his active 
service.  

As to any scheduled VA examination or 
evaluation, the claims folder should be 
made available to and reviewed by the 
examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

A complete rationale should be provided 
for all opinions given.  All required 
tests, including x-ray examinations, 
should be conducted.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examination.

6.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to service 
connection for PTSD, to include 
flashbacks, a skin condition, to 
include as secondary to herbicide 
exposure, and a toe condition, 
considering any new evidence of record.  
If the actions remain adverse to the 
Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The Veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


